Citation Nr: 1308109	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-35 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as due to in-service exposure to herbicides and/or as secondary to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as due to in-service exposure to herbicides and/or as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypothyroidism and erectile dysfunction. 

In a May 2012 remand, the Board remanded the Veteran's claims for service connection to the Appeals Management Center (AMC) for additional development. Specifically, the Board requested that the AMC schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed hypothyroid and erectile dysfunction disorders.  In September 2012, the AMC provided the Veteran with a VA medical examination in compliance with the May 2012 remand directives.  

After the recertification of the Veteran's appeal to the Board, in January 2013, the Board determined that the September 2012 VA medical examiner did not provide adequate opinions regarding the respective etiologies of the Veteran's hypothyroid and erectile dysfunction disorders, and referred the appeal to a specialist at the Veterans Health Administration (VHA) for an additional medical opinion.  In a March 2013 VHA opinion, the VHA specialist adequately addressed all of the Board's questions regarding the respective etiologies of the Veteran's claimed hypothyroid and erectile dysfunction disorders.  Therefore, the Board will proceed to adjudicate the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicides during service.

2.  The Veteran as likely as not has hypothyroidism caused by in-service exposure to herbicides.

3.  The Veteran as likely as not has erectile function caused by service-connected coronary artery disease (CAD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism, due to in-service herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for erectile dysfunction, secondary to service-connected CAD, have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the Board grants service connection for hypothyroidism and erectile dysfunction.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Service Connection Laws and Regulations

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110;
38 C.F.R. § 3.303(a).  Generally, "in order to establish service connection or service-connected aggravation for a present disability the veteran must show: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2012).

Additionally, service connection for certain listed disabilities may also be established by legal presumption where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); see generally McCartt v. West, 12 Vet. App. 164, 166-68 (1999).  "Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Essentially, the presumption requires that the veteran actually stepped foot on land within the borders of the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  

Even where the criteria for service connection under the provisions of 38 C.F.R. 
§ 3.309(e) are not met, such as when a veteran claims service connection for a disorder that is not listed as being presumed to herbicide exposure, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Hypothyroidism

The Veteran contends that his currently diagnosed hypothyroidism was caused by his exposure to herbicides during his service in the Vietnam War.  Alternatively, the Veteran has also contended that his hypothyroidism was caused or aggravated by his service-connected diabetes mellitus disorder and/or CAD.  As the Board will find in this opinion that the Veteran developed hypothyroidism due to in-service exposure to herbicides, the Board need not address any other theories of causality.    

Reviewing the pertinent evidence of record, the Veteran's service personnel records indicate that he set foot in Vietnam while serving during the Vietnam War.  Therefore, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange, during service.  

The Veteran's service treatment records contain no notation indicating diagnosis or treatment for hypothyroidism.  

Reviewing the post-service evidence, in a March 2000 private treatment record, a private examiner indicated that the Veteran had post-ablative hypothyroidism.  Subsequent treatment records indicate treatment for hypothyroidism.  

In an August 2009 VA medical examination report, a VA examiner noted that the Veteran developed thyrotoxicosis in 1976, nine years after his discharge from service, and was treated for the disorder with radioactive iodine 131 which destroyed his thyroid gland, requiring life-long replacement therapy using Synthroid.  

In a March 2013 VHA medical opinion, a VHA clinician opined that the Veteran's claimed hypothyroidism was at least as likely as not related to in-service exposure to herbicides, specifically Agent Orange.  In explaining this conclusion, the VHA clinician noted that the Veteran's hypothyroidism resulted from treatment for thyrotoxicosis.  The VHA clinician indicated that a large study, involving more than 224,000 veterans, was presented at the American Association of Clinical 


Endocrinologists annual meeting in April 2010.  The VHA clinician reported that the study showed that Graves Disease (thyrotoxicosis) was three times more prevalent in those veterans who had been exposed Agent Orange than those with no such exposure.  Therefore, the VHA clinician opined that it was at least as likely as not that the Veteran's hypothyroidism was the result of treatment for thyrotoxicosis which resulted from his in-service herbicide exposure.  As the March 2013 VHA clinician wrote the March 2013 VHA medical opinion after a review of the claims file, and offered an opinion regarding the etiology of the Veteran's hypothyroidism, based on all evidence of record and his own medical knowledge, the Board finds that the March 2013 VHA medical opinion has probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) ;38 C.F.R. § 3.159(c)(4).  

Therefore, the evidence indicates that the Veteran was exposed to herbicides in Vietnam, that he has been diagnosed with hypothyroidism, and that the hypothyroidism was at least as likely as not caused by the in-service exposure to herbicides.  See Combee, 34 F.3d at 1039.  In view of this finding, the Board concludes that service connection is warranted for hypothyroidism.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


Erectile Dysfunction

The Veteran contends that his currently diagnosed erectile dysfunction was caused by his exposure to herbicides during his service in the Vietnam.  Alternatively, the Veteran has also contended that his erectile dysfunction was either caused or aggravated by his service-connected diabetes mellitus and/or CAD.  As the Board will find in this opinion that the Veteran's erectile dysfunction was caused by his service-connected CAD, the Board need not address any other theories of causality.    



In an August 2009 VA medical examination report, a VA examiner noted that the Veteran experienced onset of erectile dysfunction six months after undergoing a coronary artery bypass graft (CABG), necessitated by his service-connected CAD, in 1994.  

In a March 2013 VHA medical opinion, a VHA clinician opined that the Veteran's claimed erectile dysfunction was at least as likely caused by his service-connected CAD.  In explaining this conclusion, the VHA clinician noted that the Veteran's erectile dysfunction occurred after the Veteran underwent a CABG due to his CAD.  The VHA clinician noted that erectile dysfunction was a common sequella to cardiac surgery.  Moreover, the VHA clinician reported that CAD could adversely affect sexual performance due to the manner in which it could decrease blood flow through damage to the microvasculature.  The VHA clinician noted that erectile dysfunction was common in men with CAD.  The VHA clinician also indicated that beta-blockers, part of the regimen for treating CAD, could also affect both libido and sexual performance.  Therefore, the VHA clinician opined that it was at least as likely as not that the Veteran's erectile dysfunction was caused by his CAD.  As the March 2013 VHA clinician wrote the March 2013 VHA medical opinion after a review of the claims file, and offered an opinion regarding the etiology of the Veteran's erectile dysfunction, based on all evidence of record and his own medical knowledge, the Board finds that the March 2013 VHA medical opinion has probative value in this matter.  See Prejean, 13 Vet. App. at 448 (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) ;38 C.F.R. § 3.159(c)(4).  

Therefore, the evidence indicates that the Veteran's diagnosed erectile dysfunction was caused by his service-connected CAD.  In view of this, the Board concludes 

that service connection is warranted for erectile dysfunction.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.


ORDER

Service connection for hypothyroidism, due to in-service herbicide exposure, is granted.

Service connection for erectile dysfunction, secondary to service-connected CAD, is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


